OPINION
BROOK, Chief Judge.
Case Summary
Appellant-plaintiff the Estate of Robert W. Hunter ("the Estate"), by Nina Jean Hunter as personal representative, appeals the trial court's dismissal of its action against appellees-defendants Charles L. Young, Jr. and/or the Estate of Charles L. Young, Jr. ("Young") and Miss T's Hair Creations ("Miss Ts") (collectively, "Ap-pellees"). We affirm.
Issue
The dispositive issue is whether the trial court erred in dismissing Hunter's action.
Facts and Procedural History
On July 16, 2000, Hunter was fatally injured on the premises of Miss T's. Young, the owner of Miss T's, was also killed during this incident. An estate was never opened on Young's behalf. Counsel for the Estate eventually contacted a claims specialist employed by Young's insurer, but they failed to reach a settlement. On July 11, 2002, the Estate filed a complaint against Appellees and paid the requisite filing fee, but did not furnish a summons to the clerk. The Estate also mailed a copy of the complaint to the claims specialist. On August 22, 2002, counsel for Appellees entered a limited appearance for the purpose of filing a motion to dismiss, in which Appellees alleged that the Estate's action was time-barred because the Estate had failed to tender a summons to the clerk within the two-year statute of limitations. On April 9, 2003, the trial court dismissed the Estate's action as untimely.
Discussion and Decision
Indiana Trial Rule 8 provides,
A civil action is commenced by filing with the court a complaint or such equivalent pleading or document as may be specified by statute, by payment of the prescribed filing fee or filing an order waiving the filing fee, and where service of process is required, by furnishing to the clerk as many copies of the complaint and summons as are necessary.
(Emphasis added.) Indiana Trial Rule 4(A) provides that a court "acquires jurisdiction over a party or person who under these rules commences or joins in the action, is served with summons or enters an appearance, or who is subjected to the power of the court under any other law." (Emphasis added.) Indiana Trial Rule 4(B) provides in pertinent part, "Contemporaneously with the filing of the complaint or equivalent pleading, the person seeking service or his attorney shall furnish to the clerk as many copies of the complaint and summons as are necessary." (Emphasis added.) Indiana Trial Rule 4(E) provides in relevant part that "Itlhe summons and complaint shall be served together unless otherwise ordered by the court." Our supreme court recently held that a civil action is untimely "if the plaintiff files a complaint within the appli*1017cable statute of limitations but does not tender the summons to the clerk within that statutory period." Ray-Hayes v. Heinamann, 760 N.E.2d 172, 178 (Ind.2002), on reh'g, 768 N.E.2d 899.
The Estate contends that the trial court erred in dismissing its action as untimely. On the one hand, the Estate claims that service of process (and therefore tender of a summons) was not required because Ap-pellees could not be served,1 but on the other hand it concedes that it "needed to: serve" the insurance claims specialist as Young's purported agent. Appellant's Br. at 10, 11. Assuming, arguendo, that the claims specialist was Young's agent, as the Estate alleges, and that the claims specialist was therefore required to be served, as the Estate acknowledges, it then follows that the Estate was required to tender a summons to the clerk when it filed its complaint, or at least before the statute of limitations expired. See TR. 3; T.R. 4(B); Ray-Hayes, 760 N.E.2d at 178; see also Ind. Trial Rule 4.1(A) (providing that service may be made upon "an individual acting in a representative capacity" by, inter alia, "sending a copy of the summons and complaint by registered or certified mail") (emphasis added); Ind. Trial Rule 4.7 (providing in relevant part that service may be made upon an agent who "has been designated by or pursuant to statute or valid agreement to receive service for the person being served" as provided in T.R. 4.1). The Estate's discourse on notice and due process ignores our supreme court's unequivocal holding in Ray-Hayes, which Appellees correctly observe is not limited to the facts of that case. As framed, the Estate's argument must fail.
Affirmed.
ROBB, J., concurs.
SULLIVAN, J., concurs with opinion.

. Appellees observe that pursuant to Indiana Code Section 29-1-7-4(a), "[aluy interested person ... may petition the court having jurisdiction of the administration of the decedent's estate ... for the appointment of an administrator for the estate of any person dying intestate." We express no opinion as to whether the Estate could or should have petitioned for the appointment of an administrator for Young's estate. Neither do we express an opinion as to whether Appellees were required to be served for purposes of Trial Rules 3 and 4. >